DETAILED ACTION
Claims 1-8 and 10-20 are pending. Claim 9 has been cancelled.
This action is in response to the amendment filed 8/10/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages filed 8/10/2022, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wheatley (US 3687155) and Narduzzi (US 4667929).

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Since applicant’s amendments necessitated the new grounds for rejection the action is made Non-Final.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2022 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7,8,10, 11,13-15,18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wheatley (US 3687155).
Regarding claim 1, Wheatley discloses a valve (see Fig. 1) comprising: 
a valve body (10,18,20) including: a first end (the left side at 20) and a second end (the right end at 18) spaced apart along a longitudinal axis (the inherent horizontal centerline axis through the body); 
a central portion (10) disposed between the first end and the second end, wherein 
a first flow passageway (the passageway within the inner bore of 20) of a fixed inner bore diameter (the inner diameter of 20) is formed between the first end and the central portion (as shown in fig. 1) and 
a second flow passageway (the passageway within the inner bore of 18) is formed between the second end and the central portion, 
wherein the second end of the valve body includes a bore (the bore within 10 is connected to the second end and therefore is included with the second end of the valve body); 
a removable seat (44,88,86,see Fig. 3) disposed in the bore and defining at least in part the second flow passageway, a diameter (the inner bore of 44 see Fig. 3) of the removable seat matches the fixed inner bore diameter of the first flow passageway (as shown in Figure 1, spheroid 90 in dotted line representation goes through the diameter of the removable seat and also the fixed inner bore of 20 and therefor the diameter of the removable seat is seen as matching the fixed inner bore diameter, col.4,lns. 34-48). (When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings show that the diameters are matching.)

	
Wheatley further discloses a stem (60) rotatably supported by the valve body about a rotation axis (the inherent axis); and 
a disc (46) coupled to the stem and rotatable within the interior chamber between a closed position (see Fig. 1), wherein the disc closes one of the first flow passageway or the second flow passageway, and an open position, 
wherein at least one of the first flow passageway and the second flow passageway is completely unobstructed (the inner passageway of 18 is completely unobstructed, in as much as applicant’s device, see Fig. 4C at 24 passageway in the instant application) between the first end and the second end of the valve body when projected along the longitudinal axis.


 	Regarding claim 2, Wheatley discloses the removable seat includes a seat ring (82).  

 	Regarding claim 3, Wheatley discloses a portion (the left most portion shown in Figure 3) of the bore includes a profile (the stepped profile retaining 44,82) corresponding to and operable to receive the seat ring (as shown in Figure 3). 
 
 	Regarding claim 4, Wheatley discloses a retainer ring (88 is considered a retaining ring in the broadest most reasonable interpretation) securing the seat ring to the valve body.  

 	Regarding claim 5, Wheatley discloses the retainer ring threadedly engages a threaded surface (the threaded surface is shown schematically in Figure 3 at the bottom joining section of 88) of the bore to secure the seat ring to the valve body.  

 	Regarding claim 7, Wheatley discloses a locator (the threaded hole that accepts 88 in figure 3) interfacing between the seat ring and the valve body.  

 	Regarding claim 8, Wheatley discloses the locator includes a pin (the threaded portion of 88) disposed in an opening defined in part by the valve body and in part by an outer surface (the outer surface of 44,82 that accepts 88) of the seat ring.

 	 Regarding claim 10, Wheatley discloses the seat ring includes a concave sealing surface (84, as shown in Figure 3 the interface of the seat ring and disc 46), and wherein the disc engages the concave sealing surface when rotated to the closed position (as shown in Figure 1 and 3).  

 	Regarding claim 11, Wheatley discloses the disc includes a seal ring (49) that contacts the concave sealing surface of the seat ring when the disc engages the concave sealing surface of the seat ring.  

 	

 	Regarding claim 13, Wheatley discloses the disc defines a central plane (the imaginary vertical plane at the right front most surface of the disc 46 as shown in Figure 1) offset from the rotation axis (the vertical center axis through 60 is offset by about half the width of the disc 46 to the central plane).  

 	Regarding claim 14, Wheatley discloses a centerline axis of the disc (the inherent horizontal centerline axis through 46) orthogonal to the central plane is offset from the rotation axis (the rotation axis is above the top of the disc 46 as shown in Figure 1 and therefore offset from the centerline axis of the disc).

 	Regarding claim 15, Wheatley discloses  a first portion (84) of the seat ring (82, see Fig. 3) is non- parallel to a second portion (the right most vertical wall of 82 as shown in Figure 3) of the seat ring.

 	
 	Regarding claim 18, Wheatley discloses both of the first flow passageway and the second flow passageway are completely unobstructed (as shown in Figure 1 the passageways within 18 and 20 are completely unobstructed) between the first end and the second end of the valve body when each of the first flow passageway and the second flow passageway is projected along the longitudinal axis.  

 	Regarding claim 19, Wheatley discloses the first flow passageway and the second flow passageway are coaxial (as shown in Fig. 1).  

 Regarding claim 20, Wheatley discloses the first flow passageway and the second flow passageway have respective first and second cross-sectional areas defined orthogonal to the longitudinal axis, wherein the first cross-sectional area is the same as the second cross- sectional area (as shown in Fig. 1, each passageway accepts the spheroid 90 and are considered as having the same cross-sectional areas) (When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings show that the diameters are matching.)









 	Claim(s) 1-3 and 10-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Narduzzi (US 4667929).
 	Regarding claim 1, Narduzzi discloses a valve (see Fig. 1,2) comprising: 
 	a valve body (2) including: a first end (the right side at 4) and a second end (the left end at 5) spaced apart along a longitudinal axis (the inherent horizontal centerline axis through the body); 
 	a central portion (the cavity of 1 surrounding 6) disposed between the first end and the second end, wherein 
 	a first flow passageway (the passageway within the inner bore of 4) of a fixed inner bore diameter (the inner diameter of 4) is formed between the first end and the central portion (as shown in fig. 1) and 
 	a second flow passageway (the passageway within the inner bore of 5) is formed between the second end and the central portion, 
 	wherein the second end of the valve body includes a bore (the bore within 5 is connected to the second end and therefore is included with the second end of the valve body); 
 	a removable seat (10,see Fig. 1,2, is considered as a removable seat in that it can be removed in some manner) disposed in the bore and defining at least in part the second flow passageway, a diameter (the inner most diameter of 10 see Fig. 2 and 4) of the removable seat matches the fixed inner bore diameter of the first flow passageway (figure 4 best showing the inner diameter matching the inner diameter of 5 and since in col.3,lns. 30-32, “the input opening is aligned with the output opening”, then both diameters at 4 and 5 are equal then the diameter of the seat is the same as the diameter of the fixed bore). (When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings show that the diameters are matching.)
	Narduzzi further discloses a stem (col.3,lns. 32-41, the stem being inherent and attached to one of the two upper or lower pivots) rotatably supported by the valve body about a rotation axis (the inherent axis); and 
 	a disc (the section of 6 having seal 11) coupled to the stem and rotatable within the interior chamber between a closed position (see Fig. 1), wherein the disc closes one of the first flow passageway or the second flow passageway, and an open position, 
 	wherein at least one of the first flow passageway and the second flow passageway is completely unobstructed (the inner passageway of 4 or 5 is completely unobstructed, in as much as applicant’s device, see Fig. 4C at 24 passageway in the instant application) between the first end and the second end of the valve body when projected along the longitudinal axis.
 	Regarding claim 2, Narduzzi discloses the removable seat includes a seat ring (10).  
 	Regarding claim 3, Narduzzi discloses a portion (the right most portion of 5 shown in Figure 1,2) of the bore includes a profile (the recessed profile retaining 10) corresponding to and operable to receive the seat ring (as shown in Figure 1 and 2). 
  	Regarding claim 10, Narduzzi discloses the seat ring includes a concave sealing surface (the surface of 10 is circular and therefore considered as being concave, as shown in Figure 1,2 and 4), and wherein the disc engages the concave sealing surface when rotated to the closed position (as shown in Figure 1 and 4).  
 	Regarding claim 11, Narduzzi discloses the disc includes a seal ring (11) that contacts the concave sealing surface of the seat ring when the disc engages the concave sealing surface of the seat ring.  
 	Regarding claim 12, Narduzzi discloses the seal ring of the disc is elliptical (col.4,lns. 21-28, since 11 is shaped like the sealing seat 10, and see col.4, lns. 43-49).
 	Regarding claim 13, Narduzzi discloses the disc defines a central plane (the imaginary plane at the top front most surface of the disc 6 as shown in Figure 4) offset from the rotation axis (“b”).  
 	Regarding claim 14, Narduzzi discloses a centerline axis of the disc (“e”) orthogonal to the central plane is offset from the rotation axis (the rotation axis is “b” as shown in Figure 4 and therefore offset from the centerline axis of the disc).

 	Regarding claim 15, Narduzzi discloses  a first portion (the top angled portion of 10, see Fig. 2) of the seat ring is non- parallel to a second portion (the bottom angled portion of 10) of the seat ring.
 	Regarding claim 16, Narduzzi discloses the stem includes a first stem portion (the inherent stem portion attached to the upper pivot portion) supported by the valve body and coupled to a top of the disc (at the upper pivot, col.3,lns. 32-41), and a second stem portion (the inherent stem portion attached at the lower pivot, col.3,lns. 32-41) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into (as shown in Figures 1,2), the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis.  
 	Regarding claim 17, Narduzzi discloses the disc includes first and second arms (the upper and lower pivot portions of 6, col.3, lns. 32-41) extending from the top and the bottom of the disc respectively, each of the first and second arms including a hub (the inherent openings and supporting material in the body for the stem/pivot portions) coupled to one of the first and second stem portions.  
 	Regarding claim 18, Narduzzi discloses both of the first flow passageway and the second flow passageway are completely unobstructed (as shown in Figures 1 and 2, there is no obstruction in either passageway) between the first end and the second end of the valve body when each of the first flow passageway and the second flow passageway is projected along the longitudinal axis.  
 	Regarding claim 19, Narduzzi discloses the first flow passageway and the second flow passageway are coaxial (as shown in Fig. 1 and 2).  
 	Regarding claim 20, Narduzzi discloses the first flow passageway and the second flow passageway have respective first and second cross-sectional areas defined orthogonal to the longitudinal axis, wherein the first cross-sectional area is the same as the second cross- sectional area (col.3,lns 30-46).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Narduzzi ‘929 in view of Kawamoto et al. (US 11047492).
Regarding claim 6, Narduzzi discloses all of the features of the claimed invention although is silent to having a sealing component disposed between the seat ring and the retainer ring.  
Kawamoto et al. teaches the use of a sealing component (27,30, 28, Fig. 6) disposed between the seat ring (23) and the retainer ring (24,25).  
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a seat ring and sealing component as taught by Kawamoto et al. for the seat ring of Narduzzi to have a sealing component disposed between the seat ring and the retainer ring, in order to have a sealing mechanism that “can be stably used at -50 degrees C or lower” (Kawamoto et al., col. 6, lns. 25-40).
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Narduzzi ‘929 in view of Eggleston (US 6213141).
Regarding claims 7 and 8, Narduzzi discloses all of the features of the claimed invention although is silent to having a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring.
Eggleston teaches the use of a locator (132,130,128) interfacing between the seat ring and the valve body, wherein the locator includes a pin (132) disposed in an opening (130) defined in part by the valve body and in part by an outer surface (the outer face surface of 100) of a ring (100).  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a locator having a pin and opening as taught by Eggleston into the device of Narduzzi to have a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring, in order to retain the seal structure in the operative orientation (Eggleston, col. 7, lns. 47-59).

   	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Narduzzi ‘929 in view of Sahba et al. (US 4744572).  This rejection is given, in an alternative manner, in the event that the above rejection is not found persuasive for claim 17.
 	Regarding claim 17, Narduzzi discloses the disc, although is silent that the disc includes first and second arms (the upper and lower pivot portions of 6, col.3, lns. 32-41) extending from the top and the bottom of the disc respectively, each of the first and second arms including a hub (the inherent openings and supporting material in the body for the stem/pivot portions) coupled to one of the first and second stem portions.  
 	Sahba et al. teaches a disc (see Fig. 9) that includes first and second arms (the upper and lower portions of 95 to the right side of the upper and lower stems) extending from the top and the bottom of the disc respectively, each of the first and second arms including a hub (the inherent openings and supporting material in the body for the surrounding the stem/pivot portions) coupled to one of the first and second stem portions.  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second arms, each having a hub as taught by Sahba et al. for the stem and pivot portions of Narduzzi, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. Here, the stem portions in Sahba et al., with the first and second arms, with each of the arms having a hub, would yield the old and well-known result of stably rotating a valve disc.
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753